DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meredith Struby on 8/16/2021.
The application has been amended as follows:
Claim 3:
A ring material configured for being subjected to forging to produce a ring molded article having two convex portions which respectively protrude on opposite sides of the ring molded article in a direction of a center axis thereof and extend in a direction of a circumference of the ring molded article, wherein the ring material comprises:
first and second side regions, wherein a straight line passing through centers of gravity of the first and second side regions is inclined by an angle relative to a center axis of the ring material, the first and second side regions are obtained by virtually dividing a one half section of the ring material which is configured for being placed inside [[the]] two molds, based on a middle of a maximum height of the ring material in the direction of the center axis of the ring material, the angle of the straight line relative to the center axis of the ring material is 7 degrees to 40 degrees,

wherein a radially outer peripheral surface of the ring material relative to the center axis is formed in a substantially arcuate shape which protrudes radially outwardly in a cross section of the ring material along a plane parallel to the center axis and the straight line, and a radially inner peripheral surface of the ring material relative to the center axis is formed in a substantially arcuate shape which protrudes radially inwardly in a cross section of the ring material along the plane parallel to the center axis and the straight line.
Claims 4-7:
Claims 4-7 are CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art generally fails to disclose a ring material having the specific geometry claimed, and mores specifically the combination of the angle or inclination and the arcuate shape of the radially inner and outer surfaces as claimed.
Yoshitome et al. (previously cited and relied upon) as well as the other preferences previously cited disclose substantially flat-sided frustoconical ring material.
U.S. Patents 2,675,225, 5,141,448, and 4,276,947 disclose very similarly shaped ring material in the form of Belleville or spring washers, but either disclose insufficient information to determine the angle, or the angle is too shallow. A cursory search reveals that a Belleville style washer would likely never have an angle as steep as that claimed since it would likely not function as intended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew P Travers/Primary Examiner, Art Unit 3726